DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 5/20/2021 have been considered. Claims 1-3, and 15 have been amended. Claim 14 has been cancelled. Claims 1-13 and 15-20 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every 112b and prior art rejection set forth in the Non Final Rejection filed 2/25/2021. Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in Claim 1 along with the amended language was not found in the prior art of record. In particular, the limitation that “a proximity sensor configured to detect a location of the support structure relative to a vehicle; and wherein the controller is configured to: define a transport height for the patient support surface; operate the actuator system to raise or lower the patient support surface to the defined transport height; provide an indication to the user that the defined transport height has been reached; and allow the user to raise to patient support surface above the defined transport height with input from the user on the user interface when the proximity sensor detects that the support structure is within a pre-defined proximity to the vehicle” .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673